Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 5/9/2022, have been fully considered and reviewed by the examiner.  The examiner notes amendment to claim 1 and the cancellation of claims 2-5.  Claims 1, 6-12 are pending with claims 7-12 withdrawn due to restriction requirement.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive as they are directed to newly amended claims that are rejected for the reasons set forth below.
While not germane to the instant rejection, the prior art fails to disclose or make obvious the various changes in pressure and temperature as in the instant claims.  However, as set below, the claims as currently drafted are rejected under 35 USC 112 1st paragraph as not being supported by the original disclosure.  As such, in the event that the applicants amend the claims to make them conform to the specification, the examiner set forth the following for the sake of compact prosecution.  Specifically, the notes that the applicants continue to argume that EBPVD and EBDVD are not related, the examiner continues to assert that such an argument lacks any factual support.  Both are ebeam evaporation processes and while EBDVD is a subset of EBPVD, i.e. directed deposition of the vapor, and the Applicant’s have proffered no more than mere attorney speculation that EBDVD is distinction and not applicable to EBPVD process.  Additionally, the examiner notes that Hass is utilized to establish the level of one ordinary skill in the art and their understanding as it relates to the pressure and temperature of an EBPVD process (which Hass is) and as it relates to the mean free path of the gas.  The applicants have proffered no evidence that the presence of directionality in the EBPVD process will affect the known relationship between the pressure and temperature and its effect on the mean free path and deposition.
Additionally, at the very least, modifying the EBPVD process and using the EBDVD process to deposit the material on the surface of a work piece would have been obvious to achieve the benefits as outlined by Hass.  Here, the examiner notes the instant claims refer to EB vapor deposition, which both Hass and Rigney are related to, and there is no positively recited limitation that forecloses using an EBDVD process.   
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires heating the workpiece to 1920 to 2000 F and also heating the surface to a temperature of 1838 to 1850 F.  A fully review of the specification fails to illustrate that the applicant’s had possession of heating to 1920 to 2000F and then heating to 1838 to 1850 F.
Claim 1 requires heating lower the temperature to 1838 to 1850 F “with a corresponding increase in chamber pressure of 13.0 microbar;”  however, is no disclosure of any “increase” in chamber pressure from the original chamber pressure  associated with the heating to a lower temperature limit as now presently claimed.   Increase of 13.0 microbars is not disclosure in the original disclosure.  Comparing original claims submitted 3/30/2020 (“corresponding chamber pressure of 13.0 microbar”) to later claim iterations, it is noted that the term “increase in” was added by applicant’s response dated 2/25/2022; however, such an amendment did not include proper claim mark-ups and was designated “original.”    
Claim 1 requires “pressurizing said chamber from about 0.5 microbar to about 40 microbar” and thereafter heating, and then lower the temperature to 1838 to 1850 F “with a corresponding increase in chamber pressure of 13.0 microbar.”  A full review of the specification fails to disclose or describe the claimed reduction of surface temperature and a corresponding “increase in chamber pressure”  Here, the original disclosure merely requires that at a temperature of 1838 to 1850 F the chamber pressure is 13.0 microbar and therefore is no disclosure of any “increase” in chamber pressure from the original chamber pressure of “about 0.5 microbar to about 40 microbar.”  
Claim 6 does not cure the deficiencies of the claims from which it depends and are therefore similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “heating a work piece” and then later “heat said work piece” and then “depositing . . . onto a surface of a work piece” and therefore references “work piece” multiple times and therefore it is unclear if this is the last recitation is the same or different work piece.  Please adjust the language of the last clause to “depositing . . . onto said work piece surface”
Claim 6 does not cure the deficiencies of the claims from which it depends and are therefore similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718